department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-6628-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel fort lauderdale from cc ser sfl ftl deborah butler assistant chief_counsel field service cc dom fs subject loss on lease and treatment of advance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a b county c state d building e type f city g entity h dollar_figurew dollar_figurex dollar_figurey dollar_figurez tax_year tax_year issues whether in tax_year corp a may deduct dollar_figurew attributable to a lease as an abandonment_loss under sec_165 what is the proper tax_accounting treatment for the deferred prepaid revenue and what is the proper allocation for determining basis under sec_1060 conclusions corp a may not deduct dollar_figurew as an abandonment_loss because there was no qualifying recognition event under sec_165 the advance_payments for revenue should have been taken into income in the year of the sale the liability they represented should also have been included in the amount_realized upon the sale as a result the liability is properly taken into account in determining basis under sec_1060 facts corp a was the owner of b and in tax_year deducted dollar_figurew as a loss under sec_165 for a lease it claimed was unfavorable and therefore worthless the lease was with county c in state d and for_the_use_of building e which corp a agreed to employ for b’s under the terms of the lease county c was obligated to maintain building e as a first class venue according to corp a county c breached this obligation during tax_year corp a of state d in the complaint corp a contended that building e was not first class and had fundamental type f structural flaws and inadequate amenities and facilities consequently corp a asserted that the lease was terminated and that b had no further obligation to in building e during tax_year corp a was also apparently attempting to b outside state d to city g however the county c obtained a corp a from taking any steps to b to a city outside of state d corp a also asserts that its audited financial statements of tax_year reported the abandonment_loss and the lease was no longer listed as an asset in state d never corp a’s complaint because b was subsequently sold in tax_year to entity h and the indicate that b continued in building e for several years after tax_year entity h purchased all of the assets of corp a used in the operation of b’s for an aggregate purchase_price of dollar_figurex and the assumption of certain liabilities associated with the assets on the date of the purchase corp a's financial statements reported an adjusted balance of liabilities of approximately dollar_figurey one of the recorded liabilities listed was for deferred revenue in an amount of approximately dollar_figurez the liability represented advance_payments received from with respect to the when b was sold to entity h an estimate of the fair_market_value of the as a business_enterprise was made along with an allocation of the purchase consideration among the assets as part of the allocation of the purchase consideration a reduction in the amount of approximately dollar_figurez was made for the deferred revenue law and analysis issue abandonment losses are deductible under sec_165 which allows any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the requirements for a loss are found in the regulations under sec_165 specifically sec_1_165-2 allows a loss incurred in a business and arising from the sudden termination of the usefulness of any nondepreciable_property in a case where the business is discontinued or where the property is permanently discarded from use therein as a deduction under sec_165 for the taxable_year in which the loss is actually sustained sec_1_165-1 requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions and fixed by identifiable events normally an abandonment_loss requires an intention on the part of owner to abandon the asset and an affirmative act of abandonment a j industries inc v united st503_f2d_660 9th cir 97_tc_200 92_tc_1249 aff’d 909_f2d_1146 8th cir the intention to abandon standing alone is not sufficient to establish a recognition event instead there must be an affirmative act of abandonment see 261_f2d_176 9th cir citron t c pincite it is clear that intangible assets such as a lease may be the subject of an abandonment_loss see 59_tc_220 acq 1973_2_cb_2 solar nitrogen chemicals inc v commissioner tcmemo_1978_486 an abandonment does not result simply from cessation of use beus f 2d pincite citron t c pincite thus participation in a government program which required the taxpayer to discontinue his dairy operation was not an abandonment where there was no showing of the irrevocable intent to abandon or never use the property again strandley v commissioner 99_tc_259 aff'd on another issue aftr 2d ria 9th cir the mere diminution in value of property is also not enough to establish an abandonment_loss 109_tc_450 aff’d in an unpublished opinion ustc big_number 4th cir see 274_us_398 specifically diminution in value fails to satisfy the requirement under the regulations that a loss be evidenced by closed and completed transactions fixed by identifiable events 519_f2d_781 9th cir see s s white dental at id although writing off the lease on its books and to be let out of the lease are indications of abandonment neither are conclusive in this case rather than actually abandoning the lease corp a seems to have transferred its interest in the lease to entity h as part of the sale since b continued in building e see citron t c pincite explaining that a sale is not an abandonment in addition the litigation that would have allowed corp a to get out of its lease was never concluded see brown v commissioner tcmemo_1996_284 holding that the taxpayer’s breach of contract was not in itself a closed and completed transaction may also indicate that corp a had a claim for reimbursement that would prevent a deduction under sec_165 see sec_1_165-1 and 266_f2d_154 6th cir ramsey scarlett co v commissioner 61_tc_795 aff’d 521_f2d_786 4th cir lastly under the special facts of this case we question whether corp a could act on its own to abandon the lease that is corp a apparently had contractual obligations to continue in the geographic area which were inextricably linked to its obligation under the lease we believe it may have been impossible to separate the lease from these obligations and abandon it alone instead corp a would have to have waited until before any abandonment was possible as a result we conclude that corp a has not demonstrated the recognition event in tax_year necessary to obtain a loss under sec_165 issue recognition of advanced payments under sec_61 gross_income includes income from all sources derived the general_rule for the timing of gross_income is found in sec_451 under which the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period revproc_71_21 1971_2_cb_549 provides procedures under which accrual basis taxpayers may defer inclusion in gross_income of payments received or amounts due and payable in one taxable_year for services to be performed in the next succeeding taxable_year consistent with revproc_71_21 corp a has been deferring advance_payments see also 400_f2d_981 7th cir which allows deferral of advance_payments in circumstances very similar to the present case section dollar_figure of revproc_71_21 requires that if a taxpayer subject_to the revenue_procedure ceases to exist or its liability to perform the services to which the advance_payments apply otherwise ends then all payments not included in gross_income in a preceding_taxable_year must be included in the taxable_year the advance_payments were gross_income to corp a that had been deferred they cannot be excluded forever see 38_tc_643 rev’d on another issue 326_f2d_67 8th cir acq 1963_2_cb_5 holding advance_payment of subscription income must be taken into income in the year the taxpayer was sold and stating i f this were not done these amounts would escape being taxed altogether thus taxpayer should have included the amount of the deferred advance dollar_figurez in its gross_income in tax_year relieved liability included in amount_realized as a separate matter the advance_payments for also represent a liability of corp a from which it was relieved of when b was sold the amount of the liability should be included in the amount_realized on the sale sec_1_1001-2 provides that except for discharge_of_indebtedness income and a liability incurred on acquisition the amount_realized on a sale of property includes the amount of liabilities from which the transferor is discharged as a result of the sale see 77_tc_145 acq 1986_2_cb_1 recognizing that an unreported income item could be included gross_income at the same time a liability would be included in amount_realized upon sale thus corp a should added dollar_figurez along with other liabilities to the dollar_figurex received from entity h to obtain the amount_realized on the sale of b asset allocation sec_1060 provides that for purposes of determining the transferee’s basis in acquired assets and the transferor’s gain_or_loss in the case of any applicable_asset_acquisition the consideration received for the assets shall be allocated among the assets acquired in the acquisition in the same manner as amounts are allocated to assets under sec_338 under sec_1_1060-1t a the seller and the purchaser allocate the consideration under the residual_method as described in sec_1_1060-1t d sec_1_1060-1t c provides that the purchaser’s consideration is the cost of the assets acquired in the applicable_asset_acquisition and the seller’s consideration is the amount_realized from the applicable_asset_acquisition under sec_1001 because the prepaid revenues are liabilities of corp a that entity h acquired as part of the applicable_asset_acquisition that are included in the purchaser’s cost and the seller’s amount_realized the liabilities must be included in the consideration allocated among the assets in the applicable_asset_acquisition for purposes of determining the transferee’s basis in acquired assets and the transferor’s gain_or_loss the timing of the inclusion of amounts is determined under general principles of tax law by ____________________ gerald m horan senior technician reviewer income_tax and accounting branch field service division
